STRINGER, Justice
(dissenting).
I respectfully dissent. Our guiding rule of law is the broad principle that the state does not have jurisdiction over the conduct and affairs of Indians while in Indian country in the absence of a specific grant of Congressional authority to the states to act in derogation of the principles of tribal sovereignty, see California v. Cabazon Band of Mission Indians, 480 U.S. 202, 215, 107 S.Ct. 1083, 94 L.Ed.2d 244 (1987), or where state interests are sufficient to justify the exercise of state authority. See New Mexico v. Mescalero Apache Tribe, 462 U.S. 324, 334, 103 S.Ct. 2378, 76 L.Ed.2d 611 (1983).
Public Law 280 confers to Minnesota, and a few other states, jurisdiction to punish offenses committed by Indians in Indian country. See Pub.L. 280, 18 U.S.C. § 1162(a) (1998). In Cabazon however, the Supreme Court limited the grant of jurisdiction under Pub.L. 280 to criminal offenses and excluded from state jurisdic*66tion the regulation of conduct that was civil in nature. See 480 U.S. at 209, 107 S.Ct. 1088. We applied this formulation in State v. Stone where we held that nine different motor vehicle violations were civil/regulatory in nature, including proof of insurance and driving without a license, because they do not pertain to fundamental issues of traffic safety on highways such as driving while intoxicated or reckless driving. 572 N.W.2d 725, 731 (Minn.1997). As civil/regulatory offenses they could not be the subject of state enforcement. See id.
The theory of the state is simply that because R.M.H. is not a member of the White Earth Tribe he should be subject to jurisdiction of the state highway regulations, and is premised on the grant of jurisdiction under Public Law 280. But Pub.L. 280 makes no distinction between member and non-member Indians: “[The state] shall have jurisdiction over offenses committed by or against Indians in * * * Indian country.” Pub.L. 280, 18 U.S.C. § 1162(a); see also Topash v. Commissioner of Revenue, 291 N.W.2d 679, 682 (Minn.1980) (“Pub.L. 280 * * * refer[s] to “Indians” without distinguishing between tribes. The broad general policy is to protect Indians, of whatever tribe, from state government interference.”) (citations omitted) (footnote omitted).1 When the majority agrees with the state and holds that Pub.L. 280 does not grant the state jurisdiction over R.M.H. it implicitly, if not explicitly, holds that Pub.L. 280, as Congress’s express grant of jurisdiction to the states over criminal offenses, is federal law that does preempt the state from asserting jurisdiction. In light of the Court’s mandate that “statutes are to be construed liberally in favor of the Indians, with ambiguous provisions interpreted to their benefit,” Montana v. Blackfeet Tribe, 471 U.S. 759, 766, 105 S.Ct. 2399, 85 L.Ed.2d 753 (1985), and because Pub.L. 280 unambiguously fails to distinguish between member and non-member Indians, state jurisdiction over R.M.H. is plainly lacking. The holding of the majority regarding the applicability of Pub.L. 280 thus ends the discussion of preemption.2
Even if it were appropriate to go on to compare the interests of competing sover-eignties, I would reach the same result. The majority relies on Washington v. Confederated Tribes of Colville Indian Reservation, 447 U.S. 134, 100 S.Ct. 2069, 65 L.Ed.2d 10 (1980), a case concerning state authority to collect state taxes from nonmember Indians making purchases on an Indian reservation. The majority puts heavy emphasis on the Colville Court distinguishing between member and nonmember Indians for state taxing purposes, and concludes that “nonmember Indians warrant different considerations than do member Indians” for purposes of state jurisdiction over traffic enforcement. This is a five foot leap over a ten foot ditch however, as the majority provides no reasoning as to why state interests in taxing *67purchases on reservations are similar to, bear on, or have anything to do with the state’s interest in regulating traffic- offenses-and the Supreme Court has in fact ruled that a state’s interest in tax cases is unique. See, e.g., Cabazon, 480 U.S. at 215, n. 17, 107 S.Ct. 1083 (noting that the area of state taxation of Indian tribes is a “special area” in which the Court has adopted a “per se rule”); see also Mescalero v. Jones, 411 U.S. 145, 148, 93 S.Ct. 1267, 36 L.Éd.2d 114 (1973) (making reference to “the special area óf state taxation”). The federal government obviously has no interest in local traffic enforcement, and the question becomes whether the state’s interest in traffic enforcement should be greater than that of the White Earth Band. I do not believe that it is our prerogative to determine that it is, as the interest of both is strong, and tribal governments have the additional interest of retaining sovereignty over the people and conduct on their reservation as well as recognizing the rights of members of all Indian nations. See, e.g., Mescalero, 462 U.S. at 334-335, 103 S.Ct. 2378.
Congress and the Supreme Court have given states a clear directive in Pub.L. 280 and Cabazon that shapes and defines state jurisdiction over certain Indian activities on Indian reservations. An attempt to carve out broader jurisdiction than has been granted to the states is inconsistent with the Supreme Court’s mandate that tribal sovereignty is “dependent on, and subordinate to, only the Federal Government, not the States.” Cabazon, 480 U.S. at 207, 107 S.Ct. 1083 (quotation omitted). The rule of the majority undermines this carefully crafted conferral of limited state jurisdiction as applied in Cabazon and challenges well-established principles of Indian autonomy and self-government. See 480 U.S. at 207, 107 S.Ct. 1083 (“Indian tribes retain attributes of sovereignty over both their members and their territory”) (quotation omitted). It overlooks “traditional notions of Indian sovereignty and the congressional goal of Indian self-government, including its ‘overriding goal’ of encouraging tribal self-sufficiency * * *[,]” Cabazon, 480 U.S. at 216, 107 S.Ct. 1083 (quoting Mescalero, 462 U.S. at 334-335, 103 S.Ct. 2378). Finally, by ignoring the guidance provided by Congress and the Supreme Court regarding Pub.L. 280, we as a court ignore the long established and well respected dual federal and state court structure where both institutions ideally embody in their opinions “sensitivity to the legitimate interests of both State and National Governments.” Younger v. Harris, 401 U.S. 37, 44, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971).

. The majority inappropriately relies on Duro v. Reina, 495 U.S. 676, 110 S.Ct. 2053, 109 L.Ed.2d 693 (1990), Oliphant v. Suquamish Indian Tube, 435 U.S. 191, 98 S.Ct. 1011, 55 L.Ed.2d 209 (1978) and United States v. Wheeler, 435 U.S. 313, 98 S.Ct. 1079, 55 L.Ed.2d 303 (1978) where the Supreme Court established a framework for determining the parameters of tribal jurisdiction over crimes committed by non-member Indians. In Duro however the Supreme Court drew a distinction between tribal authority over non-member Indians, not an issue here, and the broad grant of federal jurisdiction with respect to "Indians as a single large class,” as Pub.L. 280 provides. Duro, 495 U.S. at 689-90, 110 S.Ct. 2053.


. In Cabazon the Supreme Court concluded that Pub.L. 280 did not grant the state jurisdiction to regulate gambling on Indian reservations but went on to a preemption analysis. However, there the Court was determining whether the state had jurisdiction over gambling through a legal basis other than Pub.L. 280. Here there is no question, in light of State v. Stone, 572 N.W.2d at 731, that the state does not have jurisdiction over minor traffic offenses committed by Indians on reservations. Now to ignore the plain language of Pub.L. 280 by holding that it does not apply to non-member Indians undermines not only Pub.L. 280 but also Stone.